       3:20-cv-03953-RBH         Date Filed 12/01/20       Entry Number 6        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Sinclair Atkins,                                  )          C/A No. 3:20-3953-RBH-PJG
                                                  )
                               Plaintiff,         )
                                                  )
       v.                                         )
                                                  )                     ORDER
Heather Andrews, Director Alston Wilkes           )
Society; Laurie Brazell, Executive Assistant      )
Alston Wilkes Society,                            )
                                                  )
                               Defendants.        )
                                                  )

        This is a civil action filed by a federal prisoner. Therefore, in the event that a limitations
issue arises, Plaintiff shall have the benefit of the holding in Houston v. Lack, 487 U.S. 266 (1988)
(prisoner’s pleading was filed at the moment of delivery to prison authorities for forwarding to
District Court). Under Local Civil Rule 73.02(B)(2) (D.S.C.), pretrial proceedings in this action
have been referred to the assigned United States Magistrate Judge.

PAYMENT OF THE FILING FEE:

        A prisoner is permitted to file a civil action without prepayment of fees or security therefor
under 28 U.S.C. § 1915. Plaintiff has submitted an Application to Proceed Without Prepayment
of Fees and Affidavit (Form AO 240) to this court pursuant to 28 U.S.C. § 1915(a)(1), which is
construed as a Motion for Leave to Proceed in forma pauperis. A review of the Motion reveals
that Plaintiff does not have the funds to prepay the filing fee. Thus, Plaintiff’s Motion for Leave
to Proceed in forma pauperis is granted. (ECF No. 2.)

       However, by filing this case, Plaintiff has incurred a debt to the United States of
America in the amount of $350. See 28 U.S.C. § 1914. This debt is not dischargeable in the
event Plaintiff seeks relief under the bankruptcy provisions of the United States Code. See 11
U.S.C. § 523(a)(17). The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321
(1996), permits a prisoner to file a civil action without prepayment of fees or security, but requires
the prisoner “to pay the full amount of the filing fee” as funds are available. See
28 U.S.C. § 1915(a), (b). As the court grants Plaintiff permission to proceed in forma pauperis,
the agency having custody of Plaintiff shall collect payments from Plaintiff’s prisoner trust account
in accordance with 28 U.S.C. § 1915(b)(1) and (2), until the full $350 filing fee is paid.




                                             Page 1 of 3
       3:20-cv-03953-RBH         Date Filed 12/01/20       Entry Number 6        Page 2 of 3




TO THE CLERK OF COURT:

        The Clerk of Court shall not enter any change of address submitted by Plaintiff which
directs that mail be sent to a person other than Plaintiff unless that person is an attorney admitted
to practice before this court who has entered a formal appearance.

TO PLAINTIFF:

         Plaintiff must place the civil action number listed above (C/A No. 3:20-3953-RBH-PJG)
on any document provided to the court pursuant to this order. Any future filings in this case
must be sent to the address below: (901 Richland Street, Columbia, South Carolina 29201).
All documents requiring Plaintiff’s signature shall be signed with Plaintiff’s full legal name written
in Plaintiff’s own handwriting. Pro se litigants shall not use the “s/typed name” format used in
the Electronic Case Filing System. In all future filings with this court, Plaintiff is directed to use
letter-sized (8½ inches by 11 inches) paper only, to write or type text on one side of a sheet of
paper only, and not to write or type on both sides of any sheet of paper. Plaintiff is further
instructed not to write to the edge of the paper, but to maintain one-inch margins on the top, bottom,
and sides of each paper submitted.

       Plaintiff is a pro se litigant. Therefore, Plaintiff must comply with the following:

       If your mailing address changes, you must notify the Clerk of Court in writing
       (901 Richland Street, Columbia, South Carolina 29201) and provide the court
       with your new address. This assures that you will receive orders or other matters
       that specify deadlines for you to meet. If you miss a deadline because of your
       failure to notify the court that your address changed, your case may be dismissed,
       and your failure to notify the court will not be excused.

       IT IS SO ORDERED.


                                               __________________________________________
December 1, 2020                               Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE

            Plaintiff’s attention is directed to the important warning on the next page.




                                             Page 2 of 3
       3:20-cv-03953-RBH         Date Filed 12/01/20      Entry Number 6        Page 3 of 3




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
       All documents that you file with the court will be available to the public on the internet
through PACER (Public Access to Court Electronic Records) and the court’s Electronic Case
Filing System. CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT
BE INCLUDED IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE
YOU SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

         Federal Rule of Civil Procedure 5.2, provides for privacy protection of electronic or paper
filings made with the court. Rule 5.2 applies to all documents submitted for filing, including
pleadings, exhibits to pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer should
not put certain types of an individual’s personal identifying information in documents submitted
for filing to any United States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

       (a) Social Security and Taxpayer Identification Numbers. If an individual’s Social
       Security number or a taxpayer identification number must be included in a document, the
       filer may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be mentioned,
       the filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a document, the
       filer may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant, the filer may
       include only the last four digits of these numbers.

2. Protection of other sensitive personal information—such as driver’s license numbers and alien
registration numbers—may be sought under Rule 5.2(d) (Filings Made Under Seal) and (e)
(Protective Orders).




                                            Page 3 of 3
